Citation Nr: 0831126	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  98-02 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected foot strain with plantar fasciitis, 
right foot.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected foot strain with plantar fasciitis, 
left foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to February 
1996 and from July 2001 to December 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 1996 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas, which granted service connection for 
right and left foot strain with plantar fasciitis and 
assigned an initial rating of 10 percent to each foot, 
effective February 2, 1996.  In November 2003, the Board 
remanded the appeal to the agency of original jurisdiction 
(AOJ) for additional action to comport with due process, and 
it now returns to the Board for appellate review. 

In his January 1998, substantive appeal (VA Form 9), the 
veteran requested a hearing before a Veterans Law Judge, 
sitting at the RO.  A hearing was scheduled for March 2003.  
However, just prior to that hearing, he withdrew that 
request.  As no further communication from the veteran with 
regard to a hearing has been received, the Board considers 
his request for a hearing to remain withdrawn.  See 38 C.F.R. 
§§ 20.702(d), (e); 20.704(d), (e) (2008).


FINDINGS OF FACT

1.  Service-connected foot strain with plantar fasciitis, 
right foot is manifested, at its most severe, by tenderness 
to palpation over the arch of the mid-foot and calcaneal 
spurs, shown by X-rays.

2.  Service-connected foot strain with plantar fasciitis, 
left foot is manifested, at its most severe, by tenderness to 
palpation over the arch of the mid-foot and calcaneal spurs, 
shown by X-rays.



CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent 
for service-connected foot strain with plantar fasciitis, 
right foot have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5287 (2007).
 
2. The criteria for an initial rating in excess of 10 percent 
for service-connected foot strain with plantar fasciitis, 
left foot have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5287 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must also be provided before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claims for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, the Board notes 
that initial rating claims are generally considered to be 
"downstream" issues from the original grant of benefits.  
VA's General Counsel issued an advisory opinion holding that 
separate notice of VA's duty to assist the veteran and of his 
concomitant responsibilities in the development of claims 
involving such downstream issues is not required when the 
veteran was provided adequate VCAA notice following receipt 
of the original claims.  See VAOPGCPREC 8-2003. 
Nevertheless, the Court of Appeals for Veterans Claims 
(Court), in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  In this case, the Board notes that the initial 
adjudication of the veteran's claim occurred prior to the 
enactment of the VCAA; hence no communications from VA to the 
veteran in advance of the rating decision can be considered 
compliant with the VCAA.  VCAA letters were sent in April 
2003 and May 2004.  

Initially, the Board notes that, in Pelegrini v. Principi, 
the Court held that VA must request that the claimant provide 
any evidence in his possession that pertains to the claim 
based upon the contents of 38 C.F.R. § 3.159(b).  18 Vet. 
App. 112, 120-21 (2004).  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated from the regulation by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to no 
longer state that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim (the fourth element of notice as required under 
Pelegrini) effective May 30, 2008).  Thus, any defect of 
notice related to this element is harmless.  

In reviewing the claims file, the Board observes that the 
VCAA notices issued in April 2003 and May 2004 informed the 
veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claims, and his and VA's obligations in providing such 
evidence for consideration.  The March 2004 letter also 
advised him that he must demonstrate that his service-
connected disabilities had increased in severity.  

The Board notes that no duty to assist arises upon receipt of 
a Notice of Disagreement.  38 C.F.R. § 3.159(b)(3); see 73 
Fed. Reg. 23353 (adding paragraph (3) under § 3.159(b).  
However, generally, failure to provide pre-adjudicative 
notice of any elements of claim the veteran must substantiate 
is presumed to create prejudicial error.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary has 
the burden to show that this error was not prejudicial to the 
veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, a statement of the case (SOC) or supplemental 
SOC (SSOC) constitute "readjudication decisions" that 
comply with all due process requirements if preceded by 
adequate VCAA notice.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  Therefore, as a matter of law, 
providing the veteran with VCAA-compliant notice prior to a 
readjudication "cures" any timing problem resulting from 
any deficiency in notice content or the lack of notice prior 
to an initial adjudication.  See id., citing Mayfield, 
444 F.3d at 1328.  In the present case, the March 2004 letter 
advised the veteran that he must show that his service-
connected disability had increased in severity, and this 
notice was followed by an SSOC in June 2005.  

Only a March 2006 letter notified the veteran of the evidence 
necessary to establish effective dates; however, the Board 
finds no prejudice to the veteran as a result of the 
inadequate timing of this notice.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
herein that ratings in excess of 10 percent for the veteran's 
service-connected disabilities are not warranted, any 
questions as to effective dates are rendered moot. 

Additionally, throughout the claims process, the veteran has 
had a meaningful opportunity to participate effectively in 
the development of the claim.  Moreover, the veteran has not 
demonstrated how any defective notice has prejudiced him in 
the essential fairness of the adjudication.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008) (where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  Thus, the Board finds that there has been no 
prejudice to the veteran, and any defect in the timing of the 
notice has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman; cf. Locklear v. Nicholson, 20 Vet. App. 410, 
415-16 (2006) (duty to notify does not extend in perpetuity 
or impose duty on VA to provide notice on receipt of every 
piece of evidence or information). 

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and affording him 
a VA examination.  The veteran's service treatment records, 
VA treatment records, and the reports of March 1996, January 
1998, and August 2002 VA examinations were reviewed by both 
the AOJ and the Board in connection with adjudication of his 
claims.  The veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of his claims. 

The Board recognizes that the most recent VA examination is 
six years old; however, finds no basis in the record to 
remand the case for another VA examination.  In this regard, 
the Board notes that the veteran was scheduled for another VA 
examination in December 2004 to ascertain the current 
severity of his foot strain with plantar fasciitis, but 
failed to appear.  Further, in February 2005, he submitted a 
statement indicating that he had been unable to report for 
the December 2004 due to his travel schedule, had no further 
evidence to submit, and requested that his claim be forwarded 
to the Board.  No evidence received since February 2005, to 
include VA treatment records dated through January 2007, 
indicates that there has been an increase in severity of the 
veteran's foot disabilities to warrant a finding that another 
VA examination should be scheduled.  Thus, the Board 
concludes that VA has satisfied its duty to assist the 
veteran in developing his claims.    

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's right and left foot disabilities.  
Also, in Fenderson, the Court discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
As such, in accordance with Fenderson, the Board has 
considered the propriety of staged ratings in evaluating the 
veteran's service-connected right and left foot strain with 
plantar fasciitis.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The veteran's service-connected disabilities of foot strain 
with plantar fasciitis of the right and left foot are each 
assigned 10 percent rating evaluations pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2007).  The veteran contends 
that the symptomatology of his service-connected foot 
disabilities is worse than contemplated by these initially 
assigned ratings.  Consequently, he argues higher rating 
evaluations should be assigned.  

Under Diagnostic Code 5284, a 10 percent evaluation is 
provided for a "moderate" foot injury.  A 20 percent 
evaluation is provided for a "moderately severe" foot 
injury.  A 30 percent evaluation is provided for a "severe" 
foot injury.  The Note to Diagnostic Code 5284 indicates that 
a maximum 40-percent rating will be assigned for actual loss 
of use of the foot.  38 C.F.R. § 4.71a.  The words 
"moderate," "moderately severe," and "severe" are not 
defined in Diagnostic Code 5284.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decision is "equitable and 
just."  38 C.F.R. § 4.6.
The veteran was diagnosed in service with plantar fasciitis 
of both feet.  In March 1996, he was afforded a VA 
examination at which objective evaluation revealed pain in 
the area across the arch at the region of the fifth 
metacarpal.  X-rays showed small, inferior calcaneal spurs 
and deformity with lateral angulation of the fifth toes at 
the metatarsaophalangeal joint, more noticeable on the right 
than on the left.  Bilateral foot strain was diagnosed.

At a January 1998 VA examination, the veteran had subjective 
complaints of mid-foot and heel pain of both feet, worse on 
the right and worse in cold weather and in the morning, which 
caused his first few steps of the day to be quite painful.  
He also indicated pain on the plantar surfaces of both feet 
when walking long distances.  The veteran reported that he 
had received no recent treatment.  The examiner found 
tenderness to palpation over the medial aspect of the 
calcaneus of both feet and of the mid foot of the right foot.  
Good maintenance of the longitudinal arch while standing was 
noted.  Range of motion of the ankles, subtalar joint, and 
mid foot was normal bilaterally and the veteran had full 
active and passive range of motion of the ankles and toes.  
X-rays were normal.  A diagnosis of bilateral plantar 
fasciitis intermittently symptomatic was assigned. 

Similar subjective complaints were reported at the August 
2002 VA examination, and the veteran denied the use of 
orthotics, assistive devices, or stretching exercises. The 
examiner observed tenderness over the insert of the plantar 
fascia and with stretching of the plantar fascia.  The arch 
was noted to be well-maintained bilaterally.  X-rays showed 
mild spurring of the calcaneus, but otherwise intact feet 
without significant deformity.  The veteran again denied 
receiving any treatment.  The examiner diagnosed bilateral 
plantar fasciitis and recommended stretching exercises and 
local injections.  

Finally, a March 2004 VA treatment record, the last reference 
to treatment of the veteran's bilateral plantar fasciitis in 
the record, reports that the he had no pain on palpation and 
that plantar fasciitis was resolved with over-the-counter 
(OTC) inserts.  There is no objective evidence of record with 
regard to the veteran's bilateral foot strain with plantar 
fasciitis subsequent to March 2004, except where it is noted 
by history.

Based on the above, the Board finds that ratings in excess of 
10 percent for service-connected foot strain with plantar 
fasciitis, right and left foot, are not warranted.  The 
veteran has received little medical treatment with regard to 
these disabilities, and, although stretching and injections 
were recommended to him, the only treatment noted is the use 
of OTC inserts.  Moreover, there is no objective evidence 
that the veteran's impairment due to his bilateral plantar 
fasciitis is further increased by pain, weakness, 
fatigability, or lack of endurance.  See Deluca.  Without 
such evidence or the need for consistent medical treatment 
for his disabilities or impairment beyond pain first thing in 
the morning, the Board finds no basis for a determination 
that the veteran's bilateral foot disabilities are more than 
moderate in severity so as to warrant ratings in excess of 10 
percent for each foot at any stage of the appeal period.

The Board has considered the veteran's own statements with 
regard to the severity of his service-connected foot strain 
with plantar fasciitis, right foot and foot strain with 
plantar fasciitis, left foot.  Laypersons are competent to 
speak to symptomology when the symptoms are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
questions of diagnosis and severity of a disability.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, there is no 
competent evidence demonstrating a severity of symptomology 
of the veteran's bilateral foot disabilities to warrant 
ratings in excess of 10 percent.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claims of entitlement to ratings in 
excess of 10 percent for service-connected right and left 
foot strain with plantar fasciitis.  Therefore, his claims 
must be denied.

The Board notes that, although the veteran has appealed an 
initial decision for his service-connected right and left 
foot disabilities, the evidence of record does not indicate 
that the current disability levels are less severe than any 
other period during the veteran's appeal.  Therefore there is 
no basis for considering staged ratings in this case.  
Fenderson v. West, 12 Vet. App 119 (1999).


ORDER

An initial rating in excess of 10 percent for service-
connected foot strain with plantar fasciitis, right foot is 
denied.

An initial rating in excess of 10 percent for service-
connected foot strain with plantar fasciitis, left foot is 
denied.


____________________________________________
L. J. WELLS-GREEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


